Citation Nr: 0324749	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
nasal injury.

2.  Entitlement to service connection for chronic rhinitis.

3.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to July 
1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
December 1991 and September 2001 by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for nasal, sinus 
and foot disorders.  

The veteran filed a notice of disagreement with respect to 
each of those denials.  The RO issued a statement of the case 
in July 2002, listing the issues on appeal as entitlement to 
service connection for a nose injury, chronic rhinitis, 
chronic sinusitis, and a foot fungus.  The veteran submitted 
a VA Form 9 (substantive appeal) in September 2002, which did 
not include the issue involving service connection for a foot 
fungus.  The Board also notes that no other document has been 
submitted that can be construed as a substantive appeal 
concerning that issue.  Consequently, the Board is without 
jurisdiction concerning the issue of entitlement to service 
connection for a  foot fungus.  38 C.F.R. §§ 20.200, 
20.202 (2002).


REMAND

The veteran contends that he injured his nose in service and 
that he now suffers from residuals of a nasal injury, chronic 
rhinitis and chronic sinusitis.  Before the Board can decide 
these claims, however, additional action is necessary.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003 (2003).  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2002).

The veteran's service medical records include a Marine Corps 
enlistment examination report, dated August 1985 (11/2 years 
prior to entry into service), documenting normal findings 
upon clinical evaluation of the nose and sinuses.  The 
veteran entered active duty in the U.S. Army on January 2, 
1987.  There is no record of contemporary entrance 
examination.  Therefore, the presumption of soundness applies 
in this case with respect to each of the issues on appeal.  

However, the veteran's service medical records also indicates 
that the presumption of soundness may be rebutted by clear 
and unmistakable evidence.  In January 1987, for example, the 
veteran was seen for complaints of sinus problems "due to a 
history of broken nasal in "82."  The assessment was rule-
out sinusitis.  When seen in May 1987, the veteran reported a 
five-year history of sinusitis.  The veteran received 
treatment on several other occasions in service for 
sinusitis, chronic nasal obstruction, and septal deviation.  

It thus appears that the veteran's nasal and sinus problems 
pre-existed service.  However, the origin of a disability, 
including whether it may have pre-existed service, is a 
medical question.  The veteran's claims for service 
connection for nasal and sinus disorders turn upon whether 
competent evidence can be produced supporting the allegation 
that theses disabilities were either incurred in service, or 
aggravated in service over and above that which would be due 
to the natural progression of these pre-existing disorders.  
Given that the veteran's nasal and sinus disorders were not 
noted at the time he entered service, however, a threshold 
question must be asked as to whether it can be found that the 
veteran's nasal and sinus disorders pre-existed service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2002); 
Cotant v. Principi, U.S. Vet. App. No. 00-2382 (June 6, 
2003); VAOGCPREC 3-2003.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with service, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The 
evidence in this case suggests the necessity for such action 
for the purpose of determining whether the disabilities at 
issue pre-existed service, and if so, whether they were 
aggravated in service.  

Finally, it appears that medical records may exits which have 
not been obtained and associated with the claims file.  The 
veteran stated that he had been receiving medical treatment 
at the Albuquerque VA Medical Center.  However, treatment 
records from that facility have not been received since March 
2001.  It is incumbent upon VA to obtain complete copies of 
the veteran's treatment records so that a decision on his 
claims will be a fully informed one.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied with 
respect to the veteran's claims.  

2.  The RO should contact the Albuquerque 
VA Medical Center and obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran's nasal and 
sinus disabilities from March 2001 to the 
present.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The veteran should then be scheduled 
for an appropriate VA examination.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review of 
pertinent documents in conjunction with 
the examination.  The examiner should 
indicate in the examination report that 
pertinent documents in the file were 
reviewed.  On the basis of current 
findings, a thorough review of the file, 
and a history obtained from the veteran, 
the examiner should respond to the 
following questions. 

(a)  Identify and describe all current 
pathology of the nasal passage and 
sinuses.  Indicate specifically whether a 
deviated nasal septum, sinusitis, allergic 
rhinitis, and or nasal polyps are present.  
If so, describe their manifestations in 
detail.  

(b)  On the basis of the clinical record 
and the known development characteristics 
of the disorders, express an opinion as to 
whether it can be concluded with clear and 
unmistakable certainty that a deviated 
nasal septum, sinusitis, allergic 
rhinitis, and/or nasal polyps that were 
first reported on January 26, 1987, 
preexisted the veteran's entry into active 
military service on January 2, 1987.  

(c)  If any of the disorders at issue did 
preexist service, express an opinion as to 
whether it can be concluded with clear an 
unmistakable certainty that a deviated 
nasal septum, sinusitis, allergic 
rhinitis, and/or nasal polyps were not 
aggravated to a permanent degree in 
service beyond that which would be due to 
the natural progression of the disease or 
injury.  In regard to aggravation, a 
distinction should be drawn between any 
temporary exacerbation of symptoms as 
opposed to an increase in the level of 
disability beyond natural progression.  

If the foregoing conclusions cannot be 
made with the certainty noted above, the 
examiner should offer an opinion as to 
whether the veteran has any current nasal 
or sinus disorder that can be attributed 
to any injury or disease found in service.  
A complete rationale for any opinion 
expressed is respectfully requested.  

4.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If the information is 
deemed lacking, the RO should refer the 
report to the VA examiner for corrections 
or additions.

5.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to the 
RO's issuance of the statement of the 
case in July 2002, and readjudicate the 
veteran's claims.  The threshold 
determination must be made as to whether 
any of the veteran's claimed disorders 
pre-existed service.  The holding in 
Cotant v. Principi, U.S. Vet. App. No. 
00-2382 (June 6, 2003), as well as 
VAOGCPREC 3-2003 should be specifically 
considered in that threshold 
determination.  

6.  If any benefit remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on each claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.  
See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


